Citation Nr: 0120906	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for pes planus.




INTRODUCTION

The veteran had active service from April 1, 1998 to August 
5, 1998.

This veteran's appeal arises from a May 1999 rating decision 
of the Jackson, Mississippi, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), that 
denied the above claims.

The case was previously before the Board in January 2001, 
when it was remanded for readjudication.  The requested 
action has been completed.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The veteran does not have shin splints.

2.  The veteran does not have hearing loss.

3.  The veteran currently has congenital pes planus.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
shin splints.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2000).

2.  The veteran is not entitled to service connection for 
hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.385 (2000).

3.  Congenital pes planus is not considered a disease or 
injury under the law for which VA compensation may be 
allowed.  38 C.F.R. §§ 3.303(c), 4.9, 4.57 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that she was 
diagnosed as having moderate pes planus, asymptomatic, on 
entrance examination in September 1997.  She denied any foot 
trouble.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
0
0
0

The veteran complained of shin pain for one and a half weeks 
in June 1998.  The examiner diagnosed shin splints.  Findings 
on examination also included pes planus.  The veteran was 
provided arch supports and prescribed Motrin.  She had 
continued complaints of shin pain on June and July 1998 and 
was placed on trainee temporary duty restriction because of 
shin splints.   

In March 1999, the veteran claimed entitlement to service 
connection for shin splints, pes planus, and hearing loss.  
She reported that she was treated for shin splints and pes 
planus during active service.  

The veteran was afforded a VA joints and/or feet examination 
in April 1999.  She stated that she had pain in the 
anterolateral compartment of her right leg with running and 
marching during service, which was diagnosed as shin splints.  
However, now that she had returned to civilian life it rarely 
recurred.  She also stated that she had flat feet all of her 
life, and described her feet as asymptomatic.  On 
examination, her gait was normal.  There was no swelling, 
tenderness, or induration of the right leg.  She had full 
range of motion of the ankles.  With respect to the feet, 
there was mild hallux valgus present bilaterally.  She had a 
relaxed, hypermobile pes planus.  She had to tenderness, 
corns, or calluses.  There was full range of motion of the 
subtalar and midtarsal joints of both feet.  X-rays revealed 
a mild hallux valgus deformity with no arthritic changes and 
flattening of the longitudinal arch in both feet.  The 
examiner diagnosed congenital hypermobile pes planus and a 
history of shin splints.

On VA audiological evaluation in April 1999, the veteran 
denied any hearing difficulty or ear complaints.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
0
5
10
5
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The impression was hearing within 
normal limits bilaterally.


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to these claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  The veteran was notified that the 
evidence did not show that she currently has hearing loss or 
shin splints and that her pes planus was congenital in 
nature.  Those are the key issues in this case, and the 
discussions in the May 1999 rating decision, June 1999 
statement of the case, May 2001 supplemental statement of the 
case, as well as a March 2001 letter from the RO, informed 
the veteran of the evidence needed to substantiate her 
claims.  VA has no outstanding duty to inform her that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO obtained the veteran's 
service medical records.  She has not reported receiving any 
post-service medical treatment.  Additionally, the veteran 
was afforded appropriate VA examinations in April 1999.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  There is more than 
sufficient evidence of record to decide these claims 
properly.  VA has satisfied its duties to inform and assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


B.  Shin splints and hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the medical evidence establishes that the veteran does 
not currently have shin splints or hearing loss.  On VA 
examination in April 1999, physical examination was 
essentially normal and shin splints were diagnosed by history 
only.  The veteran denied experiencing any hearing difficulty 
in April 1999, and audiological examination showed that she 
did not have hearing loss by VA standards.  See 38 C.F.R. 
§ 3.385 (2000).  The examiner diagnosed hearing within normal 
limits.  Any contentions by the veteran that she has shin 
splints or hearing loss are not competent.  There is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board concludes that the 
evidence in this case preponderates against the claims for 
service connection for shin splints and hearing loss.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2000). 


C.  Pes planus

Pes planus can be either a congenital or an acquired 
condition, and, in most claims for service connection for pes 
planus, "[i]t is essential to make an initial distinction 
between bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable."  38 
C.F.R. § 4.57 (2000).  Congenital or developmental defects 
are not diseases or injuries within the meaning of the law 
for the purposes of establishing service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2000).

In this case, since the veteran's pes planus was described as 
a "congenital" on VA examination in April 1999.  There is a 
lack of entitlement under the law to service connection for 
congenital pes planus, unless the evidence shows that it was 
subject to a superimposed disease or injury during military 
service that resulted in increased disability.  See 
VAOPGCPREC 82-90.

The evidence in this case does not show that any superimposed 
disease or injury that occurred during military service 
resulted in increased disability.  The presence of pes planus 
was noted during service in June 1998, but there were no 
other abnormal findings concerning the feet.  The service 
medical records are entirely negative for any complaints 
associated with pes planus, and VA examination in April 1999 
showed no tenderness, corns, or calluses of the veteran's 
feet.  The veteran also had full range of motion of the 
subtalar and midtarsal joints of both feet.  Indeed, she 
stated that her feet were asymptomatic.  

As congenital pes planus may be not be considered a disease 
or injury according to VA law, and as there is no competent 
medical evidence of a superimposed disease or injury during 
service that resulted in increased disability, the claim must 
be denied.  Service connection for congenital pes planus is 
precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for pes planus is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

